Citation Nr: 1207173	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO. 08-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for frontal sinusitis. 

2. Entitlement to an initial, compensable disability rating for seborrheic dermatitis. 

3. Entitlement to an initial disability rating in excess of 30 percent for seborrheic dermatitis, from October 8, 2009. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from July 1983 until May 2005. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for seborrheic dermatitis and frontal sinusitis with sinus headaches, with noncompensable evaluations.  

In a November 2009 rating decision, the RO granted a 30 percent disability rating for seborrheic dermatitis, from October 8, 2009, the date of a VA examination. The RO also granted a 10 percent disability rating for frontal sinusitis, from June 1, 2005, the month following the Veteran's discharge from service.

This matter was previously before the Board in April 2010. The Board remanded the claims for additional development, including a claim for service connection for left piriformis syndrome. In a July 2011 rating decision, the RO granted service connection for the claim for left piriformis syndrome, as degenerative disc disease of the lumbar spine. The Veteran did not appeal that decision and that issue is not currently before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In December 2009, the Veteran raised new claims for bilateral plantar fasciitis, bilateral bone spurs, and mild sleep apnea. The Board also notes that the Veteran initially claimed service connection for plantar fasciitis in his May 2006 claim, but that the RO did not take any action on that claim. The Veteran also submitted evidence regarding his sleep apnea claim in November 2011.  In the December 2011 informal hearing presentation, the Veteran's representative requested that the sleep apnea issue be referred for adjudication by the Agency of Original Jurisdiction (AOJ). To date, these issues have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected frontal sinusitis with headaches is more severe than indicated by his current 10 percent disability rating. He also contends that his seborrheic dermatitis is more severe than indicated by the noncompensable disability rating he received prior to October 8, 2009 and the 30 percent disability rating he received from that time.

In the April 2010 Board decision, the Board remanded the Veteran's claims for additional development. Although the Veteran received the VA examinations directed by the remand, not all the additional development was accomplished. The Board had directed the RO/AMC to contact the Veteran and obtain information regarding his private medical care providers and employment records so that copies of records could be added to the claims file.  This request was not accomplished in its entirety. 

After the April 2010 remand, the AMC sent a letter to the Veteran requesting pertinent information and release forms for obtaining pertinent information including copies of records of pertinent treatment.  In May 2010, the Veteran provided a signed VA Form 21-4142, with detailed information pertaining to his medical care providers and employment records. In June 2010, the AMC again requested that the Veteran provide information regarding his medical care providers. It was not clear in that letter why the information was requested a second time, but there is some indication that the AMC wished that a separate form be filled out for each provider.  The Veteran did not respond. The record does not show that the AMC ever attempted to obtain the medical records identified by the Veteran in his May 2010 VA Form 21-4142. In the July 2011 supplemental statement of the case, the AMC noted that the June 2010 letter requested that the Veteran provide a separate VA Form 21-4142 for each of his medical providers.

Regardless of the reason, the development directed by the Board in its last remand was not accomplished. The Board had previously directed the RO/AMC to obtain any private medical records appropriately identified by the Veteran.  It appears that he Veteran provided that information in his May 2010 VA Form 21-4142.  The AMC should use that information and attempt to obtain any outstanding records of pertinent treatment.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). The RO/AMC should attempt to obtain the records shown on the VA Form 21-4142 already provided by the Veteran. The Board notes that a separate authorization for each medical provider is not necessary and that the Veteran has already provided sufficient information to allow the RO/AMC to obtain the requested private medical records. 

The Board also notes that, in an April 2010 letter, the AMC requested that the Veteran submit his employment leave records. In a letter dated in April 2010, the Veteran provided a statement summarizing the amount of leave he has taken from work. In his May 2010 VA Form 21-4142, he also provided the phone numbers of people with information regarding his leave. In a July 2010 letter, the AMC requested that the Veteran provide his employer information and authorize VA to obtain those records by completing a VA Form 21-4192. The Veteran has not provided that authorization. Given that his claim is being remanded for additional development, the RO/AMC should provide the Veteran with another opportunity to provide the appropriate authorizations.

In the December 2011 informal hearing presentation, the Veteran's representative raised a new argument, asserting that the Veteran should be rated under the applicable diagnostic codes for scars. Following the development directed by the Board, the RO/AMC should adjudicate the claims with consideration of whether the diagnostic codes for scars are applicable for rating the Veteran's disabilities.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall make copies of the authorization form provided by the Veteran in May 2010, and employ it to attempt to obtain the identified private medical records from each named facility. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC shall contact the Veteran and request that he provide the appropriate authorization form for obtaining his employment records. If the Veteran wishes for the RO/AMC to attempt to obtain those records and returns the appropriate authorization forms, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  In adjudicating the claims, the RO/AMC should give consideration to rating the Veteran's disabilities under any applicable diagnostic codes, including the codes for rating scars.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case. The RO/AMC should afford the Veteran a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



